Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment filed on April 4, 2020, has been made of record and entered.  The Specification has been amended to include a cross-reference to the national stage entry application.  Additionally, claims 3, 4, 8-15, 22, 25, 26, 28, 29, 32, 33, and 36-45 have been canceled; no new claims have been added.
Claims 1, 2, 5-7, 16-21, 23, 24, 27, 30, 31, 34, and 35 presently pending in this application.

Specification
The Specification is objected to because of the following informalities:  
The Specification is objected to because “Me2Al” is undefined; see paragraphs [0016], [0022], and [0025].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for reciting “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “up to about 90:10”, and the claim also recites “80:20, 70:30,60:40,…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 30 is indefinite because “Me2Al” is undefined.
Allowable Subject Matter
Claims 1, 2, 5, 6, 16-21, 23, 24, 27, 31, 34, and 35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the claimed invention.  Exemplary prior art includes:
 “Sulfonic acid heterogeneous catalysts for dehydration of C6-monosaccharides to 5-hydroxymethlfurfural in dimethyl sulfoxide,” by  Gabriel Morales et al., which teaches sulfonic acid-functionalized catalysts, and their employment in the synthesis of 5-hydroxymethlfurfural (HMF) from fructose, but does not teach or suggest the composition as claimed.  See Sections 2.2.-2.4 of Morales et al.; and 
 “Production of 5-Hydroxymethylfurfural from Glucose Using a Combination of Lewis and Brønsted Acid Catalysts in Water in a Biphasic Reactor with an Alkylphenol Solvent,”  by Yomaira J. Pagán-Torres et al., which teaches the production of HMF via acid-catalyzed dehydration of C6-sugars via Lewis and Brønsted acids.  This reference provides no teaching or suggestion of the presence or employment of Applicants’ claimed composition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action are those cited in the Written Opinion for PCT/US18/5784.  Neither of these references read upon Applicants’ claims in their present form, which have been amended to recite that, in for “Formula A” recited therein, the integer “m” presently ranges from about 5,000 to about 85,000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 17, 2022